DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Morse on 3/2/2022.

The application has been amended as follows: 
12. (Currently Amended) A control method comprising:
performing movie display control of causing a display to sequentially display a plurality of images acquired in time series, and still image display control of causing the display to display any of the plurality of images as a still image;
detecting a first operation on a switch by a user;
measuring, by a processor, a time period during which the first operation is continuously carried out;


storing the image displayed as a still image under the still image display control in response to the time period reaching a predetermined time period; and
switching from the still image display control to the movie display control after the image displayed as a still image is stored regardless of whether the user continues the first operation.


Allowable Subject Matter
Claims 1, 3-8, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 12, the prior art of record fails to disclose the combination of storing an image based on duration of the first operation and switching from still display to movie display regardless of whether the user continues the first operation.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/2/2022